IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 349 WAL 2020
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
ULYSSES S. DIAZ,                             :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2021, the Petition for Allowance of Appeal is

DENIED. Petitioner’s requests for remand to the PCRA court are DENIED as moot. The

application of attorney Michael Harmon for leave to withdraw as counsel is GRANTED.